Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2020

                                   No. 04-19-00801-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR., AN
                       INCAPACITATED PERSON

                 From the County Court at Law No 1, Webb County, Texas
                           Trial Court No. 2011PB6000081L2
                        Honorable Hugo Martinez, Judge Presiding


                                      ORDER
Sitting:     Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

        On December 12, 2019, appellee filed a motion to dismiss the appeal for lack of
jurisdiction. Appellee’s motion to dismiss is CARRIED WITH THE APPEAL.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court